                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                     ***
                 7    In re:                                                 Case No. 2:19-CV-1961 JCM
                 8    6635 W Oquendo LLC,                                                      ORDER
                 9                                           Debtor.
               10     INTERNATIONAL PROPERTY
                      HOLDINGS, LLC,
               11
                                                            Plaintiff(s),
               12
                               v.
               13
                      6635 OQUENDO LLC, et al.,
               14
                                                          Defendant(s).
               15
               16
               17              Presently before the court is International Property Holdings, LLC’s (“appellant”) motion

               18     to extend time. (ECF No. 16). Appellees 6635 W. Oquendo, LLC, Anca Popescu, Christopher

               19     Craig, LV Property Investment Irrevocable Trust, Gasper Meliryan, Catalin Popescu, Steve

               20     Yarmy, and Romik Yeghnazary filed a response. (ECF No. 18).

               21     I.       Background

               22              Yet another associate quit Roger P. Croteau & Associated, Ltd. (ECF No. 16). The

               23     associate apparently did so without notice, without finalizing Mr. Croteau’s opening brief, and

               24     without preparing the appendix. Id. at 6. Because of this sudden personnel change, the support

               25     staff leaving the office early on Friday, and Mr. Croteau’s being—as he admits—“inept at filing

               26     on the electronic filing system,” Mr. Croteau did not file his client’s opening brief until after the

               27     5:00 p.m. deadline. Id. at 6–7. On that basis, Mr. Croteau requests yet another extension. Id.

               28

James C. Mahan
U.S. District Judge
                1            The court ordered Mr. Croteau to show cause why this case should not be dismissed if he
                2     failed to file his opening brief by the deadline. (ECF No. 13 at 5). The court will consider the
                3     arguments in Mr. Croteau’s motion to extend time (ECF No. 16) to determine whether there is
                4     good cause for his failure to comply with this court’s prior orders (ECF Nos. 10; 13).
                5     II.    Legal Standard
                6            Federal Rule of Bankruptcy Procedure 8018(a) sets the timeline for bankruptcy appeals
                7     as follows:
                8                    (a) Time to Serve and File a Brief. The following rules apply
                                     unless the district court or BAP by order in a particular case
                9                    excuses the filing of briefs or specifies different time limits:
              10                     (1) The appellant must serve and file a brief within 30 days after
                                     the docketing of notice that the record has been transmitted or is
              11                     available electronically.
              12                     (2) The appellee must serve and file a brief within 30 days after
                                     service of the appellant's brief.
              13
                                     (3) The appellant may serve and file a reply brief within 14 days
              14                     after service of the appellee's brief, but a reply brief must be filed
                                     at least 7 days before scheduled argument unless the district court
              15                     or BAP, for good cause, allows a later filing.
              16                     (4) If an appellant fails to file a brief on time or within an extended
                                     time authorized by the district court or BAP, an appellee may
              17                     move to dismiss the appeal—or the district court or BAP, after
                                     notice, may dismiss the appeal on its own motion. An appellee
              18                     who fails to file a brief will not be heard at oral argument unless
                                     the district court or BAP grants permission.
              19
              20      Fed. R. Bankr. P. 8018. As demonstrated by the language of the rule, the court may “specif[y]
              21      different time limits” and may allow “an extended time” to file a brief. Id.
              22             Once the court issues an order setting a deadline, that deadline is governed by Local Rule
              23      26-4. See LR 26-4. The rule provides that “[a] motion or stipulation to extend any date set by
              24      the discovery plan, scheduling order, or other order must, in addition to satisfying the
              25      requirements of LR IA 6-1, be supported by a showing of good cause for the extension.” Id.
              26      (emphasis added). LR 26-4 further provides that “[a] request made after the expiration of the
              27      subject deadline will not be granted unless the movant also demonstrates that the failure to act
              28      was the result of excusable neglect.” Id.

James C. Mahan
U.S. District Judge                                                   -2-
                1     III.   Discussion
                2            Here, Mr. Croteau’s request was made after the expiration of the subject deadline.
                3     Consequently, Mr. Croteau must show that his failure to file the opening brief was the result of
                4     excusable neglect. LR 26-4.
                5            The Supreme Court addressed the term “excusable neglect”—as it appears in Bankruptcy
                6     Rule 9006—in Pioneer Inv. Servs. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993).
                7     The Court interpreted “neglect” as “negligence,” and “said that the ‘excusable’ portion of the
                8     term would provide the limitations necessary to prevent abuse by the parties (at least in the
                9     bankruptcy context, but presumably wherever there is an exception for excusable neglect).”
              10      Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381 (9th Cir. 1996) (analyzing Pioneer Inv.
              11      Servs., 507 U.S. 380).     The Court then provided four factors for courts to consider when
              12      determining whether neglect is “excusable”:
              13                    Because Congress has provided no other guideposts for
                                    determining what sorts of neglect will be considered
              14                    “excusable,” we conclude that the determination is at bottom
                                    an equitable one, taking account of all relevant circumstances
              15                    surrounding the party’s omission. These include . . . the
                                    danger of prejudice to the debtor, the length of the delay and
              16                    its potential impact on judicial proceedings, the reason for the
                                    delay, including whether it was within the reasonable control
              17                    of the movant, and whether the movant acted in good faith.
              18
                      Pioneer Inv. Servs., 507 U.S. 380, 395 (1993).
              19
                      “These four enumerated factors, while not an exclusive list, provide a framework with which to
              20
                      determine whether missing a filing deadline constitutes ‘excusable’ neglect.” Briones Hotel &
              21
                      Casino, 116 F.3d at 381.
              22
                             The court now considers whether Mr. Croteau’s neglect is excusable under the Pioneer
              23
                      Inv. Servs. factors. First, there is—and has been—a danger of prejudice to the debtor, whose
              24
                      bankruptcy proceeding has been delayed by Mr. Croteau’s continued need for extensions at
              25
                      every stage of the underlying proceeding. Now on appeal, Mr. Croteau continues to impede the
              26
                      debtor’s bankruptcy while simultaneously admitting that “[t]he [d]ebtor did not commit any of
              27
                      the wrongful acts alleged in the [c]omplaint.” (ECF No. 16 at 3).
              28

James C. Mahan
U.S. District Judge                                                    -3-
                1            The court also notes that the length of the delay and its potential impact on judicial
                2     proceedings weight against continued extensions of time.             As appellees noted regarding
                3     appellant’s first motion to extend time, “[i]n this case, there have been approximately nine
                4     [e]xtensions of time surrounding the motion to dismiss that is at issue now.” (ECF No. 12 at 5).
                5     Although this particular extension is minimal, it comes on the heels of an eleventh-hour request
                6     to extend an already-enlarged deadline. (See ECF Nos. 8 (setting original briefing schedule); 10
                7     (granting a stipulation for extension of time); 13 (granting appellant’s eleventh-hour motion for
                8     extension of time)).
                9            The court next considers the third and fourth factors: the reason for the delay, whether it
              10      was within the reasonable control of the movant, and whether the movant acted in good faith.
              11      The court notes that a scintilla of foresight would have prevented this comedy of errors from
              12      escalating. Mr. Croteau indicates that, “as a rule,” he “works twelve (12) hours a day on average
              13      of six (6) days per week” and “does not behave in a dilatory manner.” (ECF No. 16 at 9–10).
              14      Nonetheless, Mr. Croteau—who had represented to the court that his opening brief would be
              15      complete by January 21 (ECF No. 11)—did not review his associate’s work on the brief until
              16      3:40 p.m. on January 24. (ECF No. 16 at 6). Only then did he realize that his brief had not been
              17      finalized and his appendix was not completed. Id. Rather than finalize the brief himself, Mr.
              18      Croteau “attend[ed] to another matter.” Id.
              19             Although the associate’s untimely resignation may have been beyond Mr. Croteau’s
              20      control, Mr. Croteau’s decision not to review his associate’s work was within his control. If Mr.
              21      Croteau ensured he was ready to file his opening brief on his requested January 21 deadline, he
              22      would have reviewed his associate’s work before January 24. He would have then discovered
              23      that his associate did not complete the opening brief or appendix.
              24             The court finds that Mr. Croteau’s neglect is not excusable under the Pioneer Inv. Servs.,
              25      particularly in light of his consistent inability to meet this court’s deadlines. Accordingly, the
              26      court denies appellant’s motion to extend time, strikes appellant’s opening brief, and dismisses
              27      appellant’s appeal.
              28      ...

James C. Mahan
U.S. District Judge                                                  -4-
                1     IV.    Conclusion
                2            Accordingly,
                3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that appellant’s motion to
                4     extend time (ECF No. 16) be, and the same hereby is, DENIED.
                5            IT IS FURTHER ORDERED that appellant’s opening brief be, and the same hereby is,
                6     STRICKEN.
                7            IT IS FURTHER ORDERED that appellant’s appeal be, and the same hereby is,
                8     DISMISSED.
                9            The clerk is instructed to enter judgment and close the case accordingly.
              10             DATED February 3, 2020.
              11                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -5-
